Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OBJECTION

2.	The specification is objected to because of the following informality: the continuation information must be updated to indicate the issue of the parent '124 application as US 10,619,151.

NON-PRIOR ART REJECTION

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A)	Claim 2 is indefinite because the scope of the language 'characterized by' cannot be determined.  It is suggested that the claim be amended such that it includes only conventional U.S. claim language such as 'wherein' or 'comprises'.
B)	Claims 10-11 are indefinite because it cannot be determined what is meant by the parenthetical numbers.  It is suggested that these be deleted in amended claims.

C)	Claim 10 is further indefinite because of the language 'preferably', as it cannot be determined what is actually required.  Correction is required.

D)	Claim 11 is further indefinite because 'the reaction solution' lacks proper antecedent basis.  Correction is required.

PRIOR ART REJECTIONS

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertling (US 5,985,555).
Independent claim 1 is drawn to a device having a heating element configured to be connected to an extraction nucleic acid.
Bertling discloses such a device.  Regarding claim 3, this patent also discloses a vessel.  Regarding claims 6-8, this patent also discloses use of the device with primers and PCR.  Regarding claim 9, this patent also discloses use of the device with a sample liquid.  Regarding claim 10, this patent also discloses heating of the heating element and area immediately surrounding it.  Regarding claim 11, firstly the further limitation involves heating a reaction solution which is an 'intended use' of the device which does not carry patentable weight, and secondly the device disclosed by Bertling, in the absence of evidence to the contrary, would be expected by one of ordinary skill in the art to inherently have this heating capacity.  See Fig. 1; see column 1, line 57 to column 7, line 67; see Examples 3-5 in columns 10-12.
The claimed device cannot be distinguished from the device of Bertling.   

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bertling in view of Germino et al. (US 2017/0321278).
This claim is drawn to the device as described and rejected above, wherein the heating element comprises an adapter nucleic acid.
The teachings of Bertling are discussed above.
Bertling does not disclose the use of such an adapter nucleic acid.
Germino et al. discloses that solid support-based sandwich hybridization was a conventional hybridization format in the prior art.  See paragraph 0138.  As one of ordinary skill in the art would understand, the 'adapter' nucleic acid in the claim is intended to function in solid support-based sandwich hybridization.
One of ordinary skill in the art would have been motivated to modify the device of Bertling by attaching an 'adapter' nucleic acid to the heating element because this would have been expected to be useful in a solid support-based sandwich hybridization format, which was conventional in the prior art, as shown by Germino et al.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to make the claimed device.

8.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bertling.
These claims are drawn to the device as described and rejected above, wherein the heating element has an electrically-conductive body having an extent R of between 0.2 um and 0.5 mm (claim 4), or wherein the device has multiple heating elements (claim 5).
The teachings of Bertling are discussed above.
Bertling does not disclose these further limitations.
One of ordinary skill in the art would have been motivated to modify the device of Bertling by using a heating element with the recited property, or using multiple heating elements, because these would have merely involved routine optimization of known-important reaction parameters, which as well established in U.S. patent practice does not confer unobviousness (see M.P.E.P. 2144.05).  In other words, optimal shape and dimensions of the heating element of Bertling, as well as optimal heating according to various applications using more than one heating element, would have been determined via routine optimization.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to make the claimed device.

CONCLUSION

9.	No claims are free of the prior art.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/26/22

/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637